From the facts alleged in the pleadings it is apparent that the instant proceeding is an attempt to convert a proceeding in prohibition into a second proceeding on appeal. A writ of prohibition not being available as a substitute for an appeal (32 Ohio Jurisprudence, 586, Section 24, citing, inter alia, State,ex rel. Burtzlaff, v. Vickery et al., Judges, 121 Ohio St. 49,166 N.E. 894, and State, ex rel. Brickell, v. Roach, Recr.,122 Ohio St. 117, 170 N.E. 866), it follows that the motion for judgment on the pleadings in the present case should *Page 290 
be, and is, sustained and a writ of prohibition is denied.
Writ denied.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.